MEMORANDUM OPINION
 
No. 04-11-00144-CV
                                                                            
IN RE ELBEE
INVESTMENTS, ELBEE INVESTMENTS, INC., 
and Erma BLOCK
 
Original Mandamus
Proceeding[1]
 
PER CURIAM
 
Sitting:          Catherine Stone,
Chief Justice
                     Phylis
Speedlin, Justice
                     Steven
C. Hilbig, Justice
 
Delivered and Filed:  May 11, 2011
 
PETITION FOR WRIT OF MANDAMUS
DISMISSED
 
           On April 21, 2011, relator filed a motion to dismiss the pending petition for writ of
mandamus, which asks this court to dismiss the mandamus proceeding because the
parties have reached a settlement agreement.  Accordingly, relator’s petition
for writ of mandamus is DISMISSED.  See Tex. R. App. P. 42.1(a)(1).                                                                                                                                                                    PER
CURIAM
 
 
 




[1]
This proceeding arises out of Cause No. 2009-PC-2661, styled In the Estate
of Leo Block, pending in the Probate Court No. 1, Bexar County, Texas, the Honorable
Polly Jackson Spencer presiding.